DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlandis (US PG Pub 2018/0334894).Regarding Claim 1: In Figures 1-4, Arlandis discloses a reciprocating compressor system (1) with liquid pumping capability (the system is for pumping oil from an oil well. Furthermore, any liquid entrained as oil bubbles or oil mist can be pumped through the compressor 2), the system (1) comprising: a low inertia reciprocating piston compressor (compressor in compressor cylinder 2, henceforth referred to as 2) further comprising at least one intake valve (25, 27) and at least one discharge valve (29, 31); an intake flow line (22) operatively coupled to the at least one intake valve (see Figures 3 and 4); an output flow line (23) operatively coupled to the at least one discharge valve (see Figures 3 and 4); a compressor drive unit (drive motor 15 and reducer 16) operatively coupled to the compressor (see Figure 1 and paragraph [0018]), the compressor drive unit (15, 16) this does not imply that the invention is limited to said configuration, but other arrangements can be considered and used without any inconvenience.” This clearly indicates that different orientations can be considered and used without any inconvenience.  It would have been obvious to one having ordinary skill in the art, before the effective fling date of the claimed invention, to orient Arlandis compressor (2) horizontally such that the at least one intake valve (25/27) would be disposed on a top surface thereof, and the at least one discharge valve (29/31) would be disposed on a bottom surface In re Japikse, 86 USPQ 70.Regarding Claim 2:In Figures 1-4, Arlandis discloses a reciprocating compressor system (1), wherein the compressor comprises at least one double-acting cylinder (cylinder 2 with double acting piston 9, shown in Figures 3-4).Regarding Claim 3:In Figures 1-4, Arlandis discloses a reciprocating compressor system (1), wherein one or both of the at least one intake valve (25, 27) and the at least one discharge valve (29, 31) comprises a check valve (all valves are unidirectional check valves, see paragraph [0022]).Regarding Claim 5:In Figures 1-4, Arlandis discloses a reciprocating compressor system (1), wherein the compressor drive unit comprises a motor (15) operatively coupled to a speed reducer (16), wherein the speed reducer is operatively coupled to the compressor (see Figure 1).Regarding Claim 6: In Figures 1-4, Arlandis discloses a reciprocating compressor system (1), wherein the motor (15) comprises an electric motor (see claim 7).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlandis (US PG Pub 2018/0334894) in view of Levan et al. (herein Levan) (US PG Pub 2007/0177983) in further view of Evans (Motor Horsepower & Torque Versus VFD Frequency, see appended)Regarding Claim 7:
Arlandis substantially discloses all the claimed limitations but is silent regarding a variable frequency drive (VFD) used to control the speed of the electric motor (per claim 7).However, in Figure 1, Levan discloses a compressor (112) system, comprising a variable frequency drive ("VFD") unit (120) configured for controlling speed of operation of the electric motor (120) and a controller (108) operatively coupled to a pressure transducer (128) and to the VFD (see Figure 1 and paragraph [0020]), the controller (108) configured to generate and transmit a VFD control signal to the VFD, the VFD control signal configured for controlling the speed of the electric motor in response to the pressure data signal (as stated in paragraph [0020] the controller analyzes the pressure data received from the pressure sensors 128/140 and outputs a VFD signal to the VFD based on said pressure readings. This in turn controls the motor speed and compressor speed in order to reduce the power consumption).Furthermore, Evans discloses that a motor with a VFD can be selected to operate in a constant torque mode at motor speeds between 0 to 1800 revolutions per minute ("RPM") and in a constant horsepower mode at motor speeds between 1800 to 3600 RPM (as seen in Evans’ Figure 1, the VFD controlled motor operates at a constant torque mode between 0 and 60 Hz, i.e., between 0 and 1800 RPM and the VFD can control the motor at a constant horsepower mode between 60 to 120 Hz, i.e., between 1800 to 3600 RPM).Hence, based on the disclosure provided by Levan and Evans, it would have been . 
Claims 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlandis (US PG Pub 2018/0334894) in view of Levan et al. (herein Levan) (US PG Pub 2007/0177983) in view of Evans (Motor Horsepower & Torque Versus VFD Frequency, see appended) in further view of Heo at al. (herein Heo) (US PG Pub 2016/0370038)Regarding Claims 9, 11 and 12:
Arlandis as modified by Levan and Evans substantially discloses all the claimed limitations including a VFD with a controller (see rejection of claim 7 above) but fail to disclose that the controller is configured to receive pressure data from the suction pressure transducer to determine whether the substances flowing through the intake flow line comprise gas, liquid or a mixture thereof.However, in Figures 6-7, Heo discloses a method of controlling a compressor wherein a detection unit (100) comprises a temperature sensor (110) and a pressure sensor (120) and utilizes data from said sensors to determine a phase of a refrigerant (i.e., if it is a liquid or a gas or a mixture as shown in Figure 7 and described in paragraph [0091]). Hence, based on the disclosure provided by Heo, it would have been obvious to one of . 
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlandis (US PG Pub 2018/0334894) in view of Levan et al. (herein Levan) (US PG Pub 2007/0177983) in view of Evans (Motor Horsepower & Torque Versus VFD Frequency, see appended), {in further view of Heo at al. (herein Heo) (US PG Pub 2016/0370038), with respect to claim 10} in further view of Wallis et al. (herein Wallis) (US PG Pub 2018/0106520)Regarding Claims 8 and 10: Arlandis and modified by Levan and Evans (and additionally by Heo with respect to claim 10), is silent regarding whether the VFD unit is configured to slow the speed of the electric motor when liquid is drawn into the at least one intake valve (per claim 8);and the controller is configured to compare a current suction pressure reading with a historical suction pressure reading and to generate a slug protection speed limit control . 
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
With respect to the rejection stating that orienting Arlandis’ compressor in a horizontal orientation would involve routine rearrangement of parts, the applicant has this does not imply that the invention is limited to said configuration, but other arrangements can be considered and used without any inconvenience.” This clearly indicates that different orientations can be considered and used without any inconvenience. Additionally it is noted that Arlandis is primarily used as a gas compressor and as such would not receive a significant amount of liquid. Since Arlandis does not expressly discredit or discourage a horizontal orientation of said compressor, doing so would only involve rearrangement of parts and does not result in change in functionality as alleged by the applicant. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746